Mr. Justice Dibell delivered the opinion of the court. 3. Railboads, § 588*—when question for jury whether aot of motorman was wanton or wilful. Where the evidence shows that a motorman running his car saw deceased walking along the track and blew the whistle and rang the gong without attracting attention of deceased but kept on going without slackening speed until within such distance of deceased he would be unable to stop in time, held, that it cannot be held as a matter of law that the act of motorman was not wanton or wilful or in reckless disregard of human life, and the direction of a verdict for defendant, held, error. 4. Costs, § 33*—when executor not personally liable for costs. In an action for wrongful death, a judgment for costs against the executor personally is improper.